Citation Nr: 1748794	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether the overpayment of disability pension benefits in the amount of
$7,199.00 was properly created.   

2.  Entitlement to waiver of recovery of the overpayment of disability pension benefits in the amount of $7,199.00, to include the threshold issue of whether the waiver request was timely filed.     

3.  Entitlement to nonservice-connected disability pension benefits.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and April 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2012, the case was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to non-service connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was paid pension benefits at a rate of $122 per month from February 1, 2003 to December 31, 2007; during this entire time period his annual income for pension purposes exceeded the applicable maximum annual pension rates (MAPRs)

2.  The Veteran did not request waiver of the instant debt with 180 days after notification of the overpayment.  



CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits in the amount of $7,199 was validly created.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956, 1.962.

2.  The Veteran's request for waiver of recovery of the instant overpayment was not timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The Board notes that the AOJ appropriately complied with the remand instructions by attempting to obtain two documents noted to be missing from the file; informing the Veteran that it was unable to locate them; and requesting that the Veteran submit these documents if he possessed a copy of them.  As the Veteran did not submit these documents, they have not been associated with the claims file.  However, the Board notes that the current documentation of record is sufficient to determine whether the instant overpayment was validly created and whether the Veteran's request for waiver was timely.  In addition, the AOJ also adjudicated the underlying question of whether the instant debt is valid and appropriately communicated this decision to the Veteran.  Accordingly, the Veteran is not prejudiced by the missing documents and there is no further development necessary to comply with the remand or to allow for a fair adjudication on the merits.  Thus,  the Board will proceed to issue its decision.


A.  Validity of the overpayment 

A veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.23, 3.273.  

Payments of any kind from any source shall be counted as income during the 12- month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Also, medical expenses that are in excess of five percent of the MAPR are excluded from countable income for pension purposes.  See 38 C.F.R. § 3.272.

The monthly rate of pension shall be computed by reducing the applicable maximum pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273 (a).  The MAPR is published in the applicable VA pension rate tables. and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  See also http://benefits.va.gov/PENSION/current_rates_veteran_pen.asp, for the applicable Veteran's Pension Rate Tables.

As the Veteran is married and lives with his spouse but does not have any dependent children, the annual MAPR applicable to his household is that which corresponds to a Veteran with one dependent.  For 2003 this MAPR was 12,959; for 2004 it was $13,309; for 2005 it was 13,855; for 2006 it was 14,313; for 2007 it was 14,643; for 2008 it was 15,493; for 2009 it was $15493.    

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. Thus, in order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. 
§ 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Also, if a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the Veteran.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 3.500 (b)(2), 21.7635(q)(2). 

Where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, however, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Thus, a finding of "sole administrative error" requires not only the error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b) (10); 38 C.F.R. § 3.500 (b)(2).  If the claimant fails to provide full disclosure of facts or should know an error has been made, yet accepts the payment, the overpayment will not be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

In a January 2003 decision, the Board awarded the Veteran entitlement to non-service connected pension for a Veteran with one dependent at a rate of $122 per month effective January 1, 2003.  In making the decision, the RO noted that the Veteran's countable income for pension purposes had been calculated as $6536 in annual Social Security Administration (SSA) payments for him and $11336 in annual SSA payments for his spouse.  The RO also noted that it had deducted $7288 in medical expenses from the Veteran's annual award.  

Subsequently, the RO was notified that the appellant and his spouse had both received income as of February 1, 2003 that they had not previously reported.  As a result, in January 2008, the RO determined that the Veteran's countable income for pension purposes exceeded the applicable MAPR and terminated the Veteran's entitlement to pension effective February 1, 2003.  The last pension payment he received was for the month of December 2007.  Then, later in January 2008, the Veteran received a notice from the Debt Management Center, which specifically notified him of the overpayment in the amount of $7,199 and his right to dispute the debt and/or request a waiver.  

VA subsequently received more specific income and expense information from the Veteran in the form of Eligibility Verification Reports (EVRs) and Medical Expense Reports (VA Forms 21-8416) for the calendar years 2003 through 2008.  The EVR pertaining to calendar year 2003 included a report of annual wages for the Veteran's spouse of $36696; annual SSA income for the Veteran's spouse of approximately $12000; annual SSA income for the Veteran of approximately $7000; and additional income for the Veteran of $1069.  Even after deducting $10,476 in annual unreimbursed medical expenses, the couple's income for pension purposes was calculated as $45795, which was more than triple the annual MAPR for 2003 of $12,692.  Similarly, the EVRs from 2004 to 2009 also showed annual income for pension purposes, which greatly exceeded the applicable MAPRs.  In this regard, the annual income for the Veteran and his spouse was never less than $40000 and their deductible reported unreimbursed medical expenses were never more than $11000.  Consequently, their annual income for pension purposes was never any less than $29,000, which also greatly exceeded the annual MAPRS each year from 2003 to 2009 for a Veteran with 1 dependent.  Thus, the additional information received supported VA's termination of the pension benefit and the Veteran's continued lack of entitlement to any non-service connected pension.  

The above summarized evidence clearly shows that a valid overpayment was created as a result of the Veteran continuing to be paid pension benefits to which he was not entitled for the period from February 1, 2003 through December 31, 2007, a span of 59 months.  Consequently, as the record shows that the Veteran was being paid $122 per month during this time period, the RO's calculation of the amount of the overpayment is reasonably shown to be correct.  Additionally, the Veteran has not asserted that the RO's calculation was inaccurate.  Further, there is no indication of sole administrative error in this case.  To the contrary, the evidence indicates that the Veteran was at fault for creation of the overpayment through not initially giving an accurate report of his household income.  Accordingly, the weight of the evidence establishes that the overpayment at issue in this case was validly created.   

B.  Waiver

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963. 

A request for waiver of indebtedness under this section shall only be considered if made within 180 days following the date of a notice of indebtedness issued by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963 (b).

In this case, in a January 18, 2008 notice letter, the VA Debt Management Center notified the Veteran that he had been overpaid pension benefits in the amount of $7,199.  The Veteran was informed that he had a right to dispute the debt and also to request a waiver.  Attached to the letter was standard Notice of Rights and Obligations, which informed the Veteran of his right to request a waiver of the debt and that he had 180 days from the date of the January 18, 2008 notice letter to submit a waiver request.      

In a subsequent October 14, 2008 communication, the Veteran requested that the $7199 overpayment be waived due to financial hardship.  This communication was submitted well after 180 days subsequent to the January 18, 2008 notice letter (i.e. approximately 270 days).  There is also no earlier communication of record subsequent to January 18, 2008, which can be construed as a request for a waiver.  Further, there is no evidence to show that there was a delay in the Veteran's receipt of the January 18, 2008 notification of indebtedness with accompanying notice of the time limit for submitting a waiver request due to circumstances beyond the Veteran's control.  Therefore, the request for a waiver is untimely, and the claim must be dismissed as a matter of law.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.963 (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The overpayment of disability pension benefits in the amount of $7,199.00 was properly created.   

The request for waiver of recovery of the overpayment of disability pension benefits in the amount of $7,199.00 was not timely filed and the appeal seeking waiver of the overpayment is dismissed.  


REMAND

Regarding the Veteran's entitlement to non-service connected pension, while it is evident that he was not eligible for this benefit from January 2003 through December 31, 2007, in December 2012, he submitted a report of an examination for housebound status or permanent need for aid and attendance (VA Form 21-2680).  This report at least suggests that he may qualify for VA housebound status and/or status as an individual who might require the aid and attendance of another person.  Were he to be housebound or in need of aid and attendance, his pension eligibility would need to be determined based on a comparison of his annual income for pensions purposes to the higher maximum annual pension rates (MAPRs), which correspond to housebound status or to the need for aid and attendance.  Also, if he is housebound or in need of aid and attendance, the amount of his annual household medical expenses may have increased.  Accordingly, as it does not appear that the AOJ has considered this report in relation with the Veteran's claim to reinstate his non-service connected pension benefits, and as the report is clearly pertinent,  a remand is required so that the AOJ can review the report and conduct any further development (assuming that the Veteran still wishes to pursue this claim.  On remand, the AOJ should initially check with the Veteran to determine whether he does still wish to pursue a claim for non-service connected pension based on housebound status or the need for aid and attendance.  If so, the AOJ should conduct all necessary development to determine whether the Veteran qualifies for either of these statuses and more broadly whether he qualifies for non-service connected pension from December 2012 to the present.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he wishes to continue to pursue a claim for non-service connected pension, including based on housebound status or the need for aid and attendance.

2.  If the Veteran does wish to continue to pursue this claim, conduct all development necessary to determine whether he is eligible for this benefit.  Such development should include reviewing the Veteran's December 2012 report of examination for housebound status or permanent need for aid and attendance (VA Form 21-2680); obtaining any appropriately identified medical evidence pertaining to housebound status or the need for aid and attendance; obtaining a VA medical examination, if necessary; obtaining updated financial and medical expense information from the Veteran, if necessary; and conducting any other development that may be necessary.  

3.  After any necessary development is completed, readjudicate the claim for entitlement to non-service connected pension benefits.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


